                                                                                           FILED
 1                                                                                         Jul 08, 2021
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF CALIFORNIA

 2
                                    UNITED STATES DISTRICT COURT
 3
                                  EASTERN DISTRICT OF CALIFORNIA
 4

 5
     IN THE MATTER OF THE SEIZURE OF:                 CASE NO. 1:21-SW-00224-BAM
 6   2018 BMW M550I, WITH VEHICLE
     IDENTIFICATION NUMBER                            UNSEALING ORDER
 7   WBAJB9C54JB035654 AND CALIFORNIA
     LICENSE PLATE LTIG8TR
 8

 9

10

11         Good cause appearing in the United States’ Application to Unseal this case, dated July 7, 2021, it

12 is hereby ordered that the court filings in this case be UNSEALED.

13
               8
14 DATED: July ___, 2021

15                                                             ERICA P. GROSJEAN
                                                               UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
